Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Sandra M. Katz on 06/17/2021.

The application has been amended as follows: 
Please replace claims 1 and 10-13 with the following claims:

1.	(Currently Amended) A compound represented by formula (I): 
 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
or an N-oxide compound thereof,
wherein:
	A1 represents a nitrogen atom;

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, hereinafter referred to as "Het", represents Het-1:
 

    PNG
    media_image3.png
    200
    100
    media_image3.png
    Greyscale

wherein #1 represents the binding position of Het and T, and #2 represents the binding position of Het and
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
;
	T represents T-1, T-2, T-3, T-4, T-5, T-6, or T-7:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
;
	R1 represents a C1-C10 chain hydrocarbon group having one or more halogen atoms, a (C1-C5 alkoxy)C2-C5 alkyl group having one or more halogen atoms, a (C1-C5 alkylsulfanyl)C2-C5 alkyl group having one or more halogen atoms, a (C1-C5 alkylsulfinyl)C2-C5 alkyl group having one or more halogen atoms, a (C1-C5 alkylsulfonyl)C2-C5 alkyl group having one or more halogen atoms, a (C3-C7 cycloalkyl)C1-C3 alkyl group having one or more substituents selected from Group G, or a C3-C7 cycloalkyl group having one or more substituents selected from Group G;
	R2 represents an ethyl group;

	R3 represents a C1-C6 chain hydrocarbon group optionally having one or more substituents selected from Group B; a phenyl group optionally having one or more substituents selected from Group D; a 5 or 6 membered aromatic heterocyclic group optionally having one or more substituents selected from Group D; a OR12; a NR11R12; a NR11aR12a; a NR24NR11R12; a NR24OR11;a NR11C(O)R13; a NR24NR11C(O)R13; a NR11C(O)OR14; a NR24NR11C(O)OR14; a NR11C(O)NR15R16; a NR24NR11C(O)NR15R16; a N=CHNR15R16; a N=S(O)xR15R16; a S(O)yR15; a C(O)OR17; a C(O)NR11R12; a cyano group; a nitro group; or a halogen atom, wherein when q represents 2 or 3, two or three R3 may be identical to or different from each other;
	p represents 0 or 1;
	R6 represents a halogen atom;
	R11, R17, R24, and R29 represent each independently a hydrogen atom or a C1-C6 chain hydrocarbon group optionally having one or more halogen atoms;
	R32 represents a hydrogen atom, a halogen atom, a OR33, a NR34R35, or a C1-C6 chain hydrocarbon group optionally having one or more halogen atoms;
	R33 represents a C1-C6 chain hydrocarbon group optionally having one or more halogen atoms;
	R34 and R35 represent each independently a hydrogen atom or a C1-C6 chain hydrocarbon group optionally having one or more halogen atoms;
	R12 represents a hydrogen atom, a C1-C6 chain hydrocarbon group optionally having one or more halogen atoms, a C1-C6 alkyl group having one substituent selected from Group F, or a S(O)2R23;
23 represents a C1-C6 chain hydrocarbon group optionally having one or more halogen atoms or a phenyl group optionally having one or more substituents selected from Group D;
	R11a and R12a are combined with the nitrogen atom to which they are attached to represent a 3-7 membered nonaromatic heterocyclic group optionally having one or more substituents selected from Group E wherein said 3-7 membered nonaromatic heterocyclic group represents an aziridine ring, an azetidine ring, a pyrrolidine ring, an imidazoline ring, an imidazolidine ring, a piperidine ring, a tetrahydropyrimidine ring, a hexahydropyrimidine ring, a piperazine ring, an azepane ring, an oxazolidine ring, an isoxazolidine ring, a 1,3-oxazinane ring, a morpholine ring, a 1,4-oxazepane ring, a thiazolidine ring, an isothiazolidine ring, a 1,3-thiazinane ring, a thiomorpholine ring, or a 1,4-thiazepane ring;
	R13 represents a hydrogen atom, a C1-C6 chain hydrocarbon group optionally having one or more halogen atoms, a C3-C7 cycloalkyl group optionally having one or more halogen atoms, a (C3-C6 cycloalkyl)C1-C3 alkyl group optionally having one or more halogen atoms, a phenyl group optionally having one or more substituents selected from Group D, or a 5 or 6 membered aromatic heterocyclic group optionally having one or more substituents selected from Group D;
	R14 represents a C1-C6 chain hydrocarbon group optionally having one or more halogen atoms, a C3-C7 cycloalkyl group optionally having one or more halogen atoms, a (C3-C6 cycloalkyl)C1-C3 alkyl group optionally having one or more halogen atoms, or a phenyl C1-C3 alkyl group wherein the phenyl moiety in the phenyl C1-C3 alkyl group may optionally have one or more substituents selected from Group D;
15 and R16 represent each independently a C1-C6 alkyl group optionally having one or more halogen atoms;
	n represents 2;
	y represents 0, 1, or 2; and
	x represents 0 or 1;
	Group B represents a group consisting of a C1-C6 alkoxy group optionally having one or more halogen atoms, a C3-C6 alkenyloxy group optionally having one or more halogen atoms, a C3-C6 alkynyloxy group optionally having one or more halogen atoms, a C1-C6 alkylsulfanyl group optionally having one or more halogen atoms, a C1-C6 alkylsulfinyl group optionally having one or more halogen atoms, a C1-C6 alkylsulfonyl group optionally having one or more halogen atoms, a C3-C6 cycloalkyl group optionally having one or more halogen atoms, a cyano group, a hydroxy group, and a halogen atom;
	Group C represents a group consisting of a C1-C6 chain hydrocarbon group optionally having one or more halogen atoms, a C1-C6 alkoxy group optionally having one or more halogen atoms, a C3-C6 alkenyloxy group optionally having one or more halogen atoms, a C3-C6 alkynyloxy group optionally having one or more halogen atoms, and a halogen atom;
	Group D represents a group consisting of a C1-C6 chain hydrocarbon group optionally having one or more halogen atoms, a hydroxy group, a C1-C6 alkoxy group optionally having one or more halogen atoms, a C3-C6 alkenyloxy group optionally having one or more halogen atoms, a C3-C6 alkynyloxy group optionally having one or more halogen atoms, a sulfanyl group, a C1-C6 alkylsulfanyl group 21, a NR21R22, a C(O)R21 group, a OC(O)R21 group, a C(O)OR21 group, a cyano group, a nitro group, and a halogen atom wherein R21 and R22 represent each independently a C1-C6 alkyl group optionally having one or more halogen atoms;
	Group E represents a group consisting of a C1-C6 chain hydrocarbon group optionally having one or more halogen atoms, a C1-C6 alkoxy group optionally having one or more halogen atoms, a C3-C6 alkenyloxy group optionally having one or more halogen atoms, a C3-C6 alkynyloxy group optionally having one or more halogen atoms, a halogen atom, an oxo group, a hydroxy group, a cyano group, and a nitro group;
	Group F represents a group consisting of a C1-C6 alkoxy group optionally having one or more halogen atoms, an amino group, a NHR21, a NR21R22, a cyano group, a phenyl group optionally having one or more substituents selected from Group D, a 5 or 6 membered aromatic heterocyclic group optionally having one or more substituents selected from Group D, a C3-C7 cycloalkyl group optionally having one or more halogen atoms, and a 3-7 membered nonaromatic heterocyclic group optionally having one or more substituents selected from Group C; and
	Group G represents a group consisting of a halogen atom and a C1-C6 haloalkyl group.

10.  The compound according to claim 1, wherein
	T represents T-1, T-3, or T-4;
	R3 represents a C1-C6 chain hydrocarbon group optionally having one or more substituents selected from Group B; a phenyl group optionally having one or more substituents selected from Group G; a 5 membered aromatic heterocyclic group having 1 to 4 nitrogen atoms optionally having one or more substituents selected from the group consisting of a C1-C6 alkyl group having one or more halogen atoms, and a halogen atom; a 6 membered aromatic heterocyclic group having 1 to 2 nitrogen atoms; a NR11R12; a NR11aR12a; a NR24NR11R12; or a halogen atom; wherein said 6 membered aromatic heterocyclic group may optionally have one or more substituents selected from the group consisting of a C1-C6 alkyl group having one or more halogen atoms, and a halogen atom; and
	q represents 0, 1, or 2, wherein when q represents 2, two R3 may be identical to or different from each other.

11. The compound according to claim 1, wherein
	T represents T-1;
	R3 represents a C1-C6 chain hydrocarbon group optionally having one or more halogen atoms, or a halogen atom; and
	q represents 0 or 1.

12.   The compound according to claim 1, wherein
	T represents T-3;
	R3 represents a C1-C6 chain hydrocarbon group optionally having one or more halogen atoms, or a halogen atom; and
	q represents 0 or 1.

13. The compound according to claim 1, wherein
	T represents T-4;
	R3 represents a C1-C6 chain hydrocarbon group optionally having one or more halogen atoms, or a halogen atom; and
	q represents 0 or 1.

Election/Restrictions
In reponse to the restriction/election requirement sent on 06/27/2019 Applicant originally elected compound 5 to be searched.  As compound 5 was found to be allowable as well as the subsequent species selected by the Examiner, the search was expanded to search all species, including the species set forth in withdrawn claims 9 and 12-13 (now rejoined).  All species, as presently claimed, were found to be allowable for reasons set forth below.

Reasons for Allowance
Claims 1-2 and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant presented evidence in a declaration received 07/08/2020 that demonstrated that a compound with the claimed substructure presented superior results over the closest prior art.  Additionally, the prior does not teach or suggest a compound with the substructure and substituents as presently claimed.  Thus, claims 1-2 and 9-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DANIEL L. BRANSON
Examiner
Art Unit 1616
/JOHN PAK/Primary Examiner, Art Unit 1699